Citation Nr: 1118307	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2008 and March 2009 by the Milwaukee, Wisconsin,  Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claims by correspondence dated in January 2009.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Board notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  

The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

In this case, the Veteran contends that her service-connected back disability is a more severe impairment than reflected by the present evaluation.  She also contends that her degenerative disc disease of the lumbar spine developed as a result of her back injury in service.  In correspondence dated in January 2006 she reported that she sustained a work-related injury in October 2005 and that her back "went out" while making beds in her duties as a resort housekeeper.  In her April 2009 notice of disagreement she reported, in essence, that she had sustained injuries in a work-related accident involving a fall over a vacuum cleaner.  She asserted, however, that following the work accident she received treatment for her neck without treatment for her back or general spine.

Service treatment records show she complained of low back pain after lifting an object in October 1980 and that she repeatedly complained of low back pain during the period from October 1980 to March 1981.  The diagnoses included chronic low back pain and low back strain.  A January 1981 X-ray examination revealed the lumbar spine was within normal limits.  Service records include statements associated with an expeditious discharge program recommendation indicating the opinions of her superior officers that her frequent reports to sick call demonstrated a history of malingering.  There is no indication the Veteran was provided a separation examination upon discharge.

VA examinations in May 1983 included diagnoses of recurrent back strain, by history, and mild lumbosacral sprain with subjectively described mild sciatic radiculitis.  An examination revealed an accentuated lumbar curve (grade I lordosis) with some tenderness over the L3, L4, and L5 spinous processes.  

Private medical records dated in October 2002 show the Veteran complained of neck and back pain after having been involved in a motor vehicle accident.  The diagnosis was mild whiplash injury.  A September 2005 report noted complaints including intermittent back pain "for several years."  The treatment plan noted it had been recommended that the Veteran have a magnetic resonance imaging (MRI) scan of her lumbar spine.  

Records dated October 5, 2005, show the Veteran reported an immediate onset of low back pain after squatting to tuck in some bed clothes.  A diagnosis of lumbar strain was provided.  An industrial injury report dated October 19, 2005, noted the Veteran sustained an injury tucking in blankets at the end of a bed.  A November 2005 treatment report noted an MRI of the lumbar spine was "fairly benign" with a small right paracentral disc which was not compressing any nerve roots or the spine cord.  In a May 2006 statement J.C.W., M.D., reported that the Veteran had a pre-existing back problem that preceded any incident of a work-related injury in 2005.  

A July 2006 VA examination included diagnoses of mechanical low back pain and the report noted that upon examination there was minimal scoliosis convex to the left.  It was the examiner's opinion that it was as likely as not that the Veteran's back condition was due to injuries sustained while on active military service.  The examiner noted the Veteran reported no other source of injury.  

A March 2008 private MRI report noted a diagnosis of multiple level degenerative lower lumbar spondylosis.  The major findings included small bilateral facet joint effusions, L5-S1, small highly localized posterior midline tear in the lumbosacral disc annulus with mild central annular bulging, and internal disc degeneration, L4-5, with lateral-foraminal tear and small disc herniation on the left causing narrowing of the left L4-5 foramen, small highly localized tear within the right L4-5 foramen without disc herniation, bilateral facet joint effusions with asymmetry, L4-5, mild facet joint asymmetry, L3-4, and small facet joint effusion, L1-2, on the left.

VA examination in February 2009 included diagnoses of mechanical low back pain with degenerative disc disease.  The examiner noted the Veteran reported she pulled a back muscle and experienced recurrent back pain during active service and that approximately three and a half to four years earlier she sustained a work-related injury to her back when she fell over a vacuum cleaner.  It was the examiner's opinion that the Veteran developed an increasing severity of radicular symptoms and degenerative disc disease as a result of an intervening, interceding incident with a work-related injury.  The examiner further found that her degenerative disc disease was neither caused nor permanently aggravated by her service-connected mechanical low back pain and that it was more likely that her degenerative disc disease was solely due to the natural progression of the condition or the intervening, interceding work-related injury.

The Board finds a review of the evidence of record reveals conflicting medical opinions as to the etiology of the Veteran's lumbar spine degenerative disc disease.  The Board also notes that the record is unclear as to the nature and number of work-related back injuries the Veteran incurred after service.  Private medical records dated in October 2005 document an injury when she was changing bed clothes, but there is no medical evidence of injury from a fall over a vacuum cleaner prior to the Veteran's report upon VA examination in February 2009.  Although the February 2009 VA examiner reported that the claims file was reviewed, the report did not address pertinent evidence of record including the May 1983 VA examination findings, the October 2002 private medical report of neck and back pain after a motor vehicle accident, nor the September 2005 private medical report noting complaints of intermittent back pain "for several years."  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues on appeal.  She should be specifically requested to provide additional information concerning all post-service motor vehicle and occupational injuries.  

After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA examination by an appropriate medical specialist for opinions as to the current nature and extent of her service-connected lumbar spine disability.  The examiner must identify all present orthopedic and neurologic manifestations of the service-connected mechanical low back pain disability.  All indicated tests and studies necessary for an adequate opinion should be conducted.  The examination should be conducted following the protocol in VA's Disability Examination Worksheet for Spine Examinations.  

The physician should be requested to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that her lumbar spine degenerative disc disease developed as a result of an injury or disease during active service, or is proximately due to or was permanently aggravated beyond its natural progression because of her service-connected mechanical low back pain.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  A complete medical history concerning the claim should be solicited from the Veteran, to include any additional information deemed necessary to clarify notations in the record of post-service injuries incurred as a result of motor vehicle and/or work-related accidents.

The opinions should be provided based on the results of examination, a review of the lay and medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


